DETAILED CORRESPONDENCE
Status of Application
Claims 1-20 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on November 26, 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 appears to recite “subterranean formation” and “subterranean rock formation” interchangeably. Consistency in terminology is required to improve clarity of the claim. 
Further Claim 1 recites “into a cased wellbore located in the subterranean formation comprising at least 25 wt.% carbonate rock” in lines 6-7. To improve clarity of the claim, replacement of this limitation with language such as -into a cased wellbore located in the subterranean formation, the subterranean formation comprising at least 25 wt.% carbonate rock- is recommended.
Appropriate correction is required. Claims 2-13 are also objected to for being dependent on Claim 1.
Claim 3 recites “the acid….comprises”, whereas parent Claim 1 recites “the acid….is”. In Claim 3, replacement of “comprises” with -is- is required. 
Claim 4 recites appears to have a typographical/grammatical error in reciting “…wherein the aqueous acid composition comprises the acid…., and 80 to 97 wt.% of water”. Language such as -…wherein the aqueous acid composition comprises the acid…., and water at a concentration in a range of 80 to 97 wt.%” is suggested. Appropriate correction is required. 
Claim 6 recites “wherein the injecting of the fracturing fluid includes fracturing…when the fracturing fluid is injected”. To improve clarity of the claim, deletion of “when the fracturing fluid is injected” is required. 
Claim 13 appears to recite “total weight of the subterranean rock formation” (in parent Claim 1) and “total subterranean rock formation weight” interchangeably. Consistency in terminology is required to improve clarity of the claim. Appropriate correction is required.
Claims 14 & 16 each appear to recite “one or more etching locations” (in parent Claim 14) and “etching locations” interchangeably. Consistency in terminology is required to improve clarity of the claims. Appropriate correction is required. Claims 15-17 are also objected to for being dependent on Claim 14. 
Claims 14 & 18 each recite the chemical acronym “GLDA”. The expanded form of the chemical name is required in at least the first instance it appears in each claim. Appropriate correction is required. Claims 15-17, 19 & 20 are also objected to for being dependent on Claims 14 & 18, respectively.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 14 & 18 each recite “the subterranean formation is not fractured before the introduction of the aqueous acid composition”. The presence of both natural and man-made fractures in subterranean/carbonate formations, prior to hydraulic fracturing operations, is known; where the fractures are of natural origin, and/or a consequence of various processes such as, for example, drilling and completion (See Evidence: Shroff Rama et al.; US 2021/0062068; Section [0004]). Further, the method as instantly claimed requires a wellbore in the subterranean formation; where such a wellbore has to be drilled and completed. However, the specification does not sufficiently describe the method steps in a wellbore in the subterranean formation that is not fractured, naturally or due to various processes, before the introduction of the aqueous acid composition as required above. Appropriate correction and/or clarification is required. Claims 2-13, 15-17, 19 & 20 are also rejected for being dependent on Claims 1, 14 & 18, respectively. For purposes of examination, the Office considers this limitation as set forth in the prior art rejections below.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “injecting a fracturing fluid into the wellbore to thereby fracture the subterranean formation….wherein the fracturing fluid is injected at a pressure that is greater than 0 psi and at least 25% less than a minimum injecting pressure needed to fracture the .
Claims 1, 14 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of fracturing comprising introducing an aqueous acid composition and fracturing fluid into a wellbore in a subterranean formation, does not reasonably provide enablement for the subterranean formation not fractured before the introduction of the aqueous acid composition. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates fracturing a subterranean formation via introduction of treatment compositions into the wellbore.
(C) The state of the prior art – fracturing a subterranean formation via introduction of treatment compositions into the wellbore appears to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of selecting suitable compositions for introduction into the wellbore in fracturing operations.
However, the following undue experimentation factors do not support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(A) The breadth of the claim – the current claims present method steps for fracturing comprising introducing an aqueous acid composition and fracturing fluid into a wellbore in a subterranean 
 (E) The level of predictability in the art - the current claims present method steps for fracturing comprising introducing an aqueous acid composition and fracturing fluid into a wellbore in a subterranean formation that is not fractured before the introduction of the aqueous acid composition, but it is not clear what measures or steps are required to avoid natural or man-made fractures that are known to form (where fractures of natural origin, and/or a consequence of various processes such as, for example, drilling and completion are known to form - See Evidence: Shroff Rama et al.; US 2021/0062068; Section [0004]; and, further, the method as instantly claimed requires a wellbore in the subterranean formation; where such a wellbore has to be drilled and completed).
(F) The amount of direction provided by the inventor – the current claims present method steps for fracturing comprising introducing an aqueous acid composition and fracturing fluid into a wellbore in a subterranean formation that is not fractured before the introduction of the aqueous acid composition, but it is not clear what measures or steps are required to avoid natural or man-made fractures that are known to form (where fractures of natural origin, and/or a consequence of various processes such as, for example, drilling and completion are known to form - See Evidence: Shroff Rama et al.; US 2021/0062068; Section [0004]; and, further, the method as instantly claimed requires a wellbore in the subterranean formation; where such a wellbore has to be drilled and completed).
(G) The existence of working examples – the current claims present method steps for fracturing comprising introducing an aqueous acid composition and fracturing fluid into a wellbore in a 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present method steps for fracturing comprising introducing an aqueous acid composition and fracturing fluid into a wellbore in a subterranean formation that is not fractured before the introduction of the aqueous acid composition, but it is not clear what measures or steps are required to avoid natural or man-made fractures that are known to form (where fractures of natural origin, and/or a consequence of various processes such as, for example, drilling and completion are known to form - See Evidence: Shroff Rama et al.; US 2021/0062068; Section [0004]; and, further, the method as instantly claimed requires a wellbore in the subterranean formation; where such a wellbore has to be drilled and completed). As such, the quantity of experimentation is infinite. 
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. Claims 2-13, 15-17, 19 & 20 are also rejected for being dependent on Claims 1, 14 & 18, respectively. For purposes of examination, the Office considers this limitation as set forth in the prior art rejections below.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “greater than 0 psi and at least 25% less than a minimum injecting pressure needed to fracture the subterranean formation”. A subterranean formation is considered to have varying characteristics and, as such, the fracture pressure may vary within the formation. As such, it is unclear what values are encompassed by “greater than 0 psi and at least 25% less than a minimum injecting pressure needed to fracture the subterranean formation” as instantly claimed. Appropriate correction and/or clarification is required. Claims 2-13 are also rejected for being dependent on Claim 1. The claims have been examined as best understood.
Claims 6, 10 & 11 each recite “the one or more etching locations” and “two or more etching locations” (in parent Claim 1). The number of etching locations required is unclear. 
 Further, Claim 11 recites “the fracture…..at the one or more etching locations is directed….within ± 15o of a radial axes centered within the etching locations in the form of wormholes”. The limitation “the fracture” lacks sufficient antecedent basis. It is unclear whether a single axis or multiple axes are being claimed. If a single axis is being claimed, it is further unclear what this refers to with respect to a plurality of wormholes. If multiple axes are being claimed, it is further unclear how a single fracture is directed within ± 15o of multiple axes. It is also unclear how a single fracture is located at multiple etching locations. 
Appropriate correction and/or clarification is required. Claim 11 is also rejected for being dependent on Claim 10. The claims have been examined as best understood.
Claim 12 recites “reduces a minimum breakdown pressure of the subterranean formation to no more than 90% of the minimum breakdown pressure without the introducing of the aqueous acid composition”. It is unclear whether or not “breakdown pressure” as recited is distinct from “pressure needed to fracture” as recited in parent Claim 1. If not distinct, the recited range “no more than 90%” is further unclear in combination with what appears to be an 
Claim 14 recites “the etched portions directionally aligned with the etching locations in the form of wormholes” in lines 9-11. It is unclear whether “the etched portions” or the “etching locations” are “in the form of wormholes”. If the latter, the limitation “the etching locations in the form of wormholes” further lacks sufficient antecedent basis. 
Further, Claim 14 recites “the fracture…..at the etching locations is directed….within ± 15o of a radial axes centered within the wormholes” in lines 16-18. The limitation “the fracture” lacks sufficient antecedent basis. It is unclear whether a single axis or multiple axes are being claimed. If a single axis is being claimed, it is further unclear what this refers to with respect to a plurality of wormholes. If multiple axes are being claimed, it is further unclear how a single fracture is directed within ± 15o of multiple axes. It is also unclear how a single fracture is located at multiple etching locations. 
Appropriate correction and/or clarification is required. Claims 15-17 are also rejected for being dependent on Claim 14. The claims have been examined as best understood.
Claim 16 recites “…wherein the aqueous acid composition comprises at least 82.5 wt.% water and 2.5 to 17.5 wt.% of an acidic mixture”; which is unclear in combination with “the aqueous acid composition comprises 80 to 99 wt.% water……the acid and the acidified chelating agent are present in 1 to 20 wt.%” as recited in parent Claim 14. 

Further, does the aqueous acidic composition further comprise an acidic mixture; i.e. the acidic mixture is distinct from the acid and the acidified chelating agent? Or is the acidic mixture a mixture of the acid and the acidified chelating agent? If the former, it is further unclear how the composition comprises water, acidic mixture, acid and acidified chelating agent within the claimed concentration ranges. As a non-limiting example, a composition with 82.5% water and 17.5% acidic mixture does not allow for the presence of the claimed acid and acid chelating agent; which is unclear. 
Further, for reasons as discussed above with respect to Claim 14, the limitation “wherein the fracture of the subterranean formation at the one or more etching locations is directed by the introducing within ± 10o of a radial axes centered within the wormholes” is also unclear.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 18 recites “two or more etching locations” and “the one or more etching locations” in one or more instances. The number of etching locations required is unclear. 
Further, Claim 18 recites “a modified breakdown pressure no more than 90% that of a minimum breakdown pressure”. A subterranean formation is considered to have varying characteristics and, as such, the breakdown pressure may vary within the formation. As such, it is unclear what values are encompassed by “no more than 90% that of a minimum breakdown pressure” of the subterranean formation as instantly claimed.

Claim 19 recites “…wherein the aqueous acid composition comprises at least 82.5 wt.% water and 2.5 to 17.5 wt.% of an acidic mixture”; which is unclear in combination with “the aqueous acid composition comprises 80 to 99 wt.% water…… the acid and the acidified chelating agent are present in 1 to 20 wt.%” as recited in parent Claim 18. 
The lack of an upper limit in “at least 82.5 wt.% water” as recited encompasses a composition with 100% water and no additional component; which is unclear in combination with the additional requirements of Claims 18 & 19. The claimed range also overlaps with “80 to 99 wt.% water” of parent Claim 18, which is unclear. 
Further, does the aqueous acidic composition further comprise an acidic mixture; i.e. the acidic mixture is distinct from the acid and the acidified chelating agent? Or is the acidic mixture a mixture of the acid and the acidified chelating agent? If the former, it is further unclear how the composition comprises water, acidic mixture, acid and acidified chelating agent within the claimed concentration ranges. As a non-limiting example, a composition with 82.5% water and 17.5% acidic mixture does not allow for the presence of the claimed acid and acid chelating agent; which is unclear. 
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 20 recites “the fracture…..at the one or more etching locations is directed….within ± 15o of a radial axes centered within each of the etching locations in the form of wormholes”. The limitation “the fracture….at the one or more etching locations” lacks sufficient antecedent basis. It is unclear whether a single axis or multiple axes are being claimed. If a single axis is being claimed, it is further unclear what this refers to with respect to a plurality of wormholes. If o of multiple axes. It is also unclear how a single fracture is located at multiple etching locations. For reasons as discussed above with respect to Claim 18, the number of etching locations required is also unclear.
Further, for reasons as discussed above with respect to Claim 18, the limitation “wherein the modified breakdown pressure is no more than 85% that of a minimum breakdown pressure” is also unclear. Also, due to the recitation of “a minimum breakdown pressure”, it is also unclear whether or not the minimum breakdown pressure of Claim 20 is distinct from that of parent Claim 18. 
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0258342), in view of Legemah et al. (US 2015/0330199), further in view of Cash et al. (Non-Patent Literature as cited on PTO-892 of 07/26/2021).
With respect to Claim 1, Nguyen discloses a multiple stage method for fracturing a subterranean formation, the method comprising: introducing an aqueous acid composition (Nguyen: Sections [0035], [0047]-[0053] & [0056]-[0063]) using a drill string comprising a drill bit (Nguyen: Sections [0083] & [0084]; which is considered to read on “an acid jetting tool” as instantly claimed; as these drilling components are conventionally known to comprise a “jetting tool” – See Evidence: Eddison; US 20050045380; Section [0002]), into a cased wellbore located in the subterranean formation (Nguyen: Sections [0032] & [0090]) comprising carbonate rock 
Nguyen further teaches an amount of acidified chelating agent and acid that encompasses the weight range “1 to 20 wt.%, relative to a total weight of the aqueous acid composition” as instantly claimed (Nguyen: Sections [0066] & [0079]). Nguyen further teaches 
As such, although the reference fails to explicitly limit the amount of acidified chelating agent and acid, the pH, the pressure for introducing the composition, and the contacting time period to the respective ranges as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the acidified chelating agent and acid, a suitable acidic pH, a suitable pressure for introducing and a suitable contact time period insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts of components, pH, pressure and contact time period to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting an acidic composition comprising components as set forth above, and at pressures and contact time periods as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Nguyen, one of ordinary skill in the art could have pursued desired amounts of the injected components, acidic pH, 
Nguyen further teaches the use of various acids in combination with GLDA (Nguyen: Sections [0064]-[0070] & [0079]; wherein the acids include those described in the instant specification pages 7, 14 & 17 - such as malic acid, tartaric acid, citric acid). The reference, however, fails to explicitly disclose the acid as at least one selected from the group as instantly claimed. 
Legemah teaches methods employing acidic compositions in carbonate containing formations (Legemah: Sections [0001], [0004] & [0027]) therein, wherein one or more acids from the group as instantly claimed are taught as alternatives to those of Nguyen, and employed in combination with GLDA, thereby minimizing or limiting corrosion of metal downhole (Legemah: Sections [0008], [0063] & [0064]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen with the aforementioned teachings of Legemah to employ a known alternative acid selected from the group as instantly claimed in the composition in order to yield predictable results in well treatment and/or minimize or limit corrosion of metal downhole (Legemah: Sections [0008], [0063] & [0064]).
Nguyen further teaches testing samples from formations such as Eagle Ford shale (Nguyen: Section [0094]). The combined reference(s), however, fails to explicitly disclose the method steps in a subterranean formation “comprising at least 25 wt.% carbonate rock, based 
Cash teaches fracturing in subterranean formations, specifically with respect to the Eagle Ford formation, therein, wherein the Eagle Ford formation is taught to have zones with a carbonate content within the range as instantly claimed, and further teaches wherein acid treatment is effective in improving production and fracture conductivity in the high carbonate content zones (Cash: Pages 1 & 11). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Nguyen and Legemah with the aforementioned teachings of Cash to employ the method steps in a subterranean formation “comprising at least 25 wt.% carbonate rock, based on a total weight of the subterranean rock formation located within a 5 m radius of a longitudinal axis of the wellbore” as instantly claimed in order to improve production and/or fracture conductivity (Cash: Pages 1 & 11). 
Nguyen teaches wherein the treatment composition preferentially dissolves carbonate materials (Nguyen: Sections [0055] & [0064]). Legemah also teaches GLDA and the acids as dissolving carbonate materials (Legemah: Sections [0004], [0005] & [0027]; Examples). As such, based on the combined teachings of Nguyen, Legemah and Cash, it would appear that employing the aqueous acid composition in a high carbonate content formation, as set forth above, would result in reduction in density of the subterranean formation and in breakdown pressure of the subterranean formation, and therefore injection pressure of the fracturing fluid as instantly claimed. To the extent there is any difference between the reduction in density of the subterranean formation and the reduction in injection pressure as set forth above and the reduction in density of the subterranean formation and the reduction in injection pressure of 
With respect to Claim 2, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. Nguyen further discloses “wherein the introducing occurs at two or more locations” (Nguyen: Sections [0047]-[0050] & [0056]-[0063]). 
With respect to Claim 3, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. As set forth above with respect to Claim 1, Legemah further teaches the acid as instantly claimed (Legemah: Sections [0008], [0063] & [0064]).
With respect to Claims 4 & 5, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. Nguyen further teaches an amount of acid and water that encompasses the respective weight ranges as respectively claimed (Nguyen: Sections [0035], [0066] & [0079]); and further as set forth above with respect to Claim 1. As such, although the reference fails to explicitly limit the amount of acid and/or water to the respective ranges as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the acid and/or water insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts of components to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, 
With respect to Claim 6, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. It would appear that the method steps as set forth above would result in fracturing the treated/etching locations simultaneously when the fracturing fluid is injected as instantly claimed. To the extent there is any difference between the fracturing as set forth above and the fracturing of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and/or an obvious matter of design choice. 
With respect to Claim 7, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. Nguyen further discloses “…wherein the acidified chelating agent further comprises at least one selected from the group consisting of ethylene diaminetetracetic acid (EDTA), hydroxyethylethylenediaminetriacetic acid (HEDTA), methylglycine diacetic acid (MGDA), and nitrilotriacetic acid (NTA)” (Nguyen: Sections [0067]-[0070]). 
With respect to Claim 8, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. For reasons as set forth above with 
With respect to Claim 9, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. Nguyen further teaches wherein the treatment fluids have a viscosity greater than water, and also teaches employing viscosifiers as desired (Nguyen: Sections [0050]-[0074]). As such, although the reference fails to explicitly limit the viscosity of the aqueous acid composition to the range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable viscosity insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal viscosity to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting an acidic composition and treatment fluids with a viscosity higher than water as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Nguyen, one of ordinary skill in the art could have pursued a desired viscosity, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of 
With respect to Claim 10, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. Nguyen further teaches wherein the treatment composition provides improved, wider and/or deeper etching, and also teaches control of the process via injection of treatment fluids in various sequences (Nguyen: Sections [0044]-[0048] & [0056]-[0063]). As such, although the reference fails to explicitly disclose “…wherein the one or more etching locations are in the form of wormholes having an average diameter in a range of from 5 to 20 mm and an average depth of from 15 to 250 mm” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to control the process for a desired pattern/orientation of the etched locations in order to yield predictable results in subterranean treatment and/or as an obvious matter of design choice. 
With respect to Claim 11, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 10. Nguyen further teaches wherein the treatment composition provides improved etching, and also teaches control of the process via injection of treatment fluids in various sequences (Nguyen: Sections [0044]-[0048] & [0056]-[0063]). As such, although the reference fails to explicitly disclose “…wherein the fracture of the subterranean formation at the one or more etching locations is directed by the introducing of the aqueous acid composition to within ± 150 of a radial axes centered within the etching locations in the form of wormholes” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to control the process for a desired pattern/orientation of the fracture and/or etched locations in order to 
With respect to Claim 12, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. For reasons as discussed above with respect to Claim 1, based on the combined teachings of Nguyen, Legemah and Cash, it would appear that employing the aqueous acid composition in a high carbonate content formation as set forth above, would result in reduction of breakdown pressure of the subterranean formation as instantly claimed. To the extent there is any difference between the reduction in breakdown pressure as set forth above and the reduction in breakdown pressure of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 13, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 1. Cash further teaches “…wherein the subterranean formation has at least 75 wt.% of the carbonate rock, relative to the total subterranean rock formation weight” (Cash: Pages 1 & 11).
With respect to Claim 14, Nguyen discloses a method of directing fracturing in multistage hydraulic fracturing, the method comprising: prior to injecting a fracturing fluid (Nguyen: Sections [0047] & [0048]; wherein hydraulic fracturing is considered to encompass injecting a fracturing fluid), introducing an aqueous acid composition (Nguyen: Sections [0035], [0047]-[0053], [0056]-[0070] & [0079]) into a cased wellbore (Nguyen: Sections [0032] & [0090]) located in a subterranean formation comprising carbonate rock (Nguyen: Section [0055]), contacting the aqueous acid composition at one or more etching locations of the subterranean formation, thereby creating etched portions (Nguyen: Sections [0047], [0048], [0056]-[0063]); after the introducing, rinsing the wellbore and the etching locations with a rinsing liquid 
Nguyen further teaches an amount of acid, acidified chelating agent and water that encompasses the respective weight ranges as respectively claimed (Nguyen: Sections [0035], [0066] & [0079]). Nguyen further teaches an acidic composition that etches as set forth above; and, as such, the pH of the composition is considered to be acidic. Further, Nguyen teaches employing suitable pH modifiers (Nguyen: Section [0079]).
As such, although the reference fails to explicitly limit the amount of acid and acidified chelating agent, the amount of water and the pH to the respective ranges as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the acid and acidified chelating agent, a suitable amount of water and a suitable acidic pH insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts of components and pH to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting an acidic composition comprising components as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Nguyen, one of ordinary skill in the art could have pursued desired amounts of the injected components and a desired acidic pH, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Nguyen further teaches wherein the treatment composition provides improved etching, and also teaches control of the process via injection of treatment fluids in various sequences (Nguyen: Sections [0044]-[0048] & [0056]-[0063]). As such, although the reference fails to explicitly disclose creating etched portions “directionally aligned with the etching locations in the form of wormholes” and such that “the fracture of the subterranean formation at the etching locations is directed by the introducing within ± 150 of a radial axes centered within the wormholes” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to control the process for a desired 
Nguyen further teaches the use of various acids in combination with the acidified chelating agent (Nguyen: Sections [0064]-[0070] & [0079]); wherein the acids include those described in the instant specification pages 7, 14 & 17 - such as malic acid, tartaric acid, citric acid. The reference, however, fails to explicitly disclose the acid as at least one selected from the group as instantly claimed. 
Legemah teaches methods employing acidic compositions in carbonate containing formations (Legemah: Sections [0001], [0004] & [0027]) therein, wherein one or more acids from the group as instantly claimed are taught as alternatives to those of Nguyen, and employed in combination with GLDA, EDTA, HEDTA, MGDA and/or NTA, thereby minimizing or limiting corrosion of metal downhole (Legemah: Sections [0008], [0063] & [0064]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen with the aforementioned teachings of Legemah to employ a known alternative acid selected from the group as instantly claimed in the composition in order to yield predictable results in well treatment and/or minimize or limit corrosion of metal downhole (Legemah: Sections [0008], [0063] & [0064]).
Nguyen further teaches testing samples from formations such as Eagle Ford shale (Nguyen: Section [0094]). The combined references, however, fail to explicitly disclose the method steps in a subterranean formation “comprising at least 25 wt.% carbonate rock, relative to a total weight of rock located within a 5 m radius of a longitudinal axis of the wellbore” as instantly claimed.
Cash teaches fracturing in subterranean formations, specifically with respect to the Eagle Ford formation, therein, wherein the Eagle Ford formation is taught to have zones with a 
With respect to Claim 15, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 14. Nguyen further discloses embodiments “wherein the aqueous acid composition comprises no zwitterionic compounds” (Nguyen: Sections [0064]-[0080]). 
With respect to Claim 16, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 14. For reasons as set forth above with respect to Claim 14, the amounts of water and respective combination of additional components in the composition and fracture direction are considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 17, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 14. Cash further teaches “…wherein the subterranean formation has at least 75 wt.% of the carbonate rock, relative to the total rock weight” (Cash: Pages 1 & 11).
Nguyen further teaches wherein the treatment fluids have a viscosity greater than water, and also teaches employing viscosifiers as desired (Nguyen: Sections [0050]-[0072]). As In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal viscosity to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting an acidic composition and treatment fluids with a viscosity higher than water as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Nguyen, one of ordinary skill in the art could have pursued a desired viscosity, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 18, Nguyen discloses a method of reducing a breakdown pressure of fracturing in multistage hydraulic fracturing, the method comprising: prior to injecting a fracturing fluid (Nguyen: Sections [0047] & [0048]; wherein hydraulic fracturing is considered to encompass injecting a fracturing fluid), introducing an aqueous acid composition into a wellbore (Nguyen: Sections [0035], [0047]-[0053], [0056]-[0070] & [0079]), located in a subterranean 
Nguyen further teaches an amount of acid, acidified chelating agent and water that encompasses the respective weight ranges as respectively claimed (Nguyen: Sections [0035], [0066] & [0079]). Nguyen further teaches an acidic composition that etches as set forth above; and, as such, the pH of the composition is considered to be acidic. Further, Nguyen teaches employing suitable pH modifiers (Nguyen: Section [0079]). Nguyen further teaches test data of 
As such, although the reference fails to explicitly limit the amount of acid and acidified chelating agent, the amount of water, the pH and the time to the respective ranges as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the acid and acidified  chelating agent, a suitable amount of water, a suitable acidic pH and a suitable time insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts of components, pH and time to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting an acidic composition comprising components as set forth above, and for a time period as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Nguyen, one of ordinary skill in the art could have pursued desired amounts of the injected components, a desired acidic pH and a desired time, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Legemah teaches methods employing acidic compositions in carbonate containing formations (Legemah: Sections [0001], [0004] & [0027]) therein, wherein one or more acids from the group as instantly claimed are taught as alternatives to those of Nguyen, and employed in combination with GLDA, EDTA, HEDTA, MGDA and/or NTA, thereby minimizing or limiting corrosion of metal downhole (Legemah: Sections [0008], [0063] & [0064]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen with the aforementioned teachings of Legemah to employ a known alternative acid selected from the group as instantly claimed in the composition in order to yield predictable results in well treatment and/or minimize or limit corrosion of metal downhole (Legemah: Sections [0008], [0063] & [0064]).
Nguyen further teaches testing samples from formations such as Eagle Ford shale (Nguyen: Section [0094]). The combined references, however, fail to explicitly disclose the method steps in a subterranean formation “comprising at least 25 wt.% carbonate rock, relative to a total weight of rock located within a 5 m radius of a longitudinal axis of the wellbore” as instantly claimed.
Cash teaches fracturing in subterranean formations, specifically with respect to the Eagle Ford formation, therein, wherein the Eagle Ford formation is taught to have zones with a carbonate content within the range as instantly claimed, and further teaches wherein acid treatment is effective in improving production and fracture conductivity in the high carbonate 
Nguyen also teaches wherein the treatment composition preferentially dissolves carbonate materials (Nguyen: Sections [0055] & [0064]). Legemah also teaches the chelating agents and the acids as dissolving carbonate materials (Legemah: Sections [0004], [0005] & [0027]; Examples). As such, based on the combined teachings of Nguyen, Legemah and Cash, it would appear that employing the aqueous acid composition in a high carbonate content formation as set forth above, would result in a modified breakdown pressure of the subterranean formation, and therefore an injection of the fracturing fluid as instantly claimed. To the extent there is any difference between the reduction in breakdown pressure as set forth above and the reduction in breakdown pressure of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 19, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 18. For reasons as set forth above with respect to Claim 18, the amounts of water and respective combination of additional components in the composition are considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.

With respect to Claim 20, the combined references of Nguyen, Legemah and Cash teach the method as provided above with respect to Claim 18. For reasons as set forth above with respect to Claim 18, the modified breakdown pressure as instantly claimed is considered obvious to one of ordinary skill, before the effective filing date of the claimed invention.
Nguyen further teaches wherein the treatment composition provides improved etching, and also teaches control of the process via injection of treatment fluids in various sequences (Nguyen: Sections [0044] & [0056]-[0063]). As such, although the reference fails to explicitly disclose wherein “the fracture of the subterranean formation at the one or more etching locations is directed by the introducing within ± 150 of a radial axes centered within each of the etching locations in the form of wormholes” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to control the process for a desired pattern/orientation of the fracture and/or etched portions/locations in order to yield predictable results in subterranean treatment and/or as an obvious matter of design choice. 
Response to Arguments
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections have been fully considered. The amendments address these objections and rejections in-part. As such, portions of the objections/rejections are maintained, and the amendments further raise new objections and/or rejections, as set forth above.
Applicants’ arguments with respect to the rejection(s) of Claims 1-20 under 103 as being unpatentable over Nguyen, alone or in combination with Cash, have been fully considered. In view of 
Applicants assert that Nguyen requires fracturing the subterranean formation prior to placing the composition; and, on the contrary, in the presently claimed methods no fracturing step is performed. 
The Examiner respectfully disagrees.
Nguyen discloses the introduction of the aqueous acid composition in a formation where fractures are naturally present (Nguyen: Sections [0046] & [0047]); i.e. a method step of intentionally creating man-made fractures is not necessarily required; which is considered to read on “not fractured” as instantly claimed. Also see 35 USC 112 rejections set forth above.
Applicants assert that the acid, which contains at most 1 carboxylic acid group, is an essential component in the aqueous acid composition; and Nguyen at no point indicates this.
The Examiner respectfully disagrees. 
In response to Applicants’ argument that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which Applicants rely (i.e., the number of carboxylic acid groups in the acid and/or at most 1 carboxylic acid group) are not recited in the rejected claim(s). It is further noted that the instant specification does not appear to describe the essential nature of the composition comprising an acid with at most 1 carboxylic acid group; and further describes several of the acids of Nguyen as suitable for the invention (as a non-limiting example, see instant specification pages 7, 14 & 17). To the extent the specification describes the essential nature of the composition comprising an acid with at most 1 carboxylic acid group, it is also noted that although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674